Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, filed 4/21/21, under USC 103 have been fully considered but are not persuasive.  All arguments have been addressed in the new grounds of rejection.
Applicant argues The Targeted Ads Server 151c of Rapaport is incapable of generating ads in a spoken interactive response.
In response a new grounds of rejection is attached.
Hayes-Roth fails to particularly call for 
receiving sponsored or advertising content related to the generated search request through the Internet 
Nathen teaches receiving sponsored or advertising content related to the generated search request through the Internet (“A recommender may generate tag clouds, cluster the language sources into neighborhoods, recommend social networking to individuals and businesses, and generate contextual advertising”, abstract, 0017;
 “The Natural Language Analyzer 130 may be coupled to a Data Miner 120 and Natural Language Generator 140. The Natural Language Analyzer 130, as will be seen, generates a wealth of data regarding conversations including the meaning, moods and responses to the language, or dialogue. Such data may be extremely valuable for the generation of highly targeted advertising, statistical information, marketing data”, 0071;
“The Recommender 1717 provides recommendations from the analyzed language to the Data Consumer 125. These recommendations may include highly relevant contextual advertising, statistical analysis, and improvement of the user's experience through user recommendations. For example, if the dialog is regarding music, the analyzed language could identify the user's preference of bands. These preferences may then be compared to statistical databases of similar user's preferences to provide music that is likely to be enjoyed by the user. Such "product recommendation" is not new by itself, however by intelligently and contextually analyzing a dialog the Autonomous Avatar Driver 150 may provide highly relevant, accurate and useful recommendations”, 0167;
“the Language Converter 221 may include image recognition in order to interpret body language, sign language and facial features for conversion into the native language”, 0079).

It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and 
Hayes teaches performing queries when shopping online for products (0007, 0042), customizable expert agents can be particularly useful in providing computer-based training and coaching, can be capable of assisting eCommerce customers in a variety of electronic transactions and can operate over a computer network such as an intranet or the Internet (Hayes: abstract) and personalized agents can be based used in making travel arrangements (Hayes: 0011), and a customizable expert agent can act as a sales agent and may proactively initiate a conversation with the user at any time” (Hayes: abstract), 
Nathan teaches avatars incorporating a Natural Language Processor 190 may become highly specialized and sophisticated advertising media (Nathan: 0072), The Natural Language Analyzer 130 may be coupled to a Data Miner 120 and Natural Language Generator 140. The Natural Language Analyzer 130, as will be seen, generates a wealth of data regarding conversations including the meaning, moods and responses to the language, or dialogue. Such data may be extremely valuable for the generation of highly targeted advertising, statistical information, marketing data (Nathen: 0071), analyzing dialog and in return sending advertisement for music or bands over the Internet (Nathan: 0167),
and outputting interactive contextually-appropriate data, content and/or advertisements allows for ranking of the generated search results based on demographics and/or user profile/interests and allows for a user to search for travel data while being sent relevant advertisements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 11-12, 17-19, 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes-Roth (US 2003/0028498) in view of Nathan (US 2008/0221892).

1, 21, 27. (Currently Amended) A user interface device comprising: 
an input port configured to receive a spoken natural language input sufficient to determine an oral command to start up the user interface device, at least one of a topic of interest to a user and a query (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input/output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; 0184; 0505; “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question”, 0042; “enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV”, 0755, 0006); 
a communication port (there are many inherent hardware and software ports in Hayes’ system that inputs voice and outputs voice/data over the internet, see e.g., Hayes: “The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041, configured to communicate with a communication network comprising the Internet (0166-0167; “The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; using the Internet, “The customizable expert agent is particularly useful in providing computer-based training and coaching, and capable of assisting eCommerce customers in a variety of electronic transactions. The present invention operates over a computer network such as an intranet or the Internet utilizing client-server technologies”, abstract, 0006, 0011, 0166-0167, 0755;
“personalized agent based systems have been developed for use in travel arrangements, email management, meeting scheduling, stock portfolio management, and gathering information from the Internet, among others”, 0011); 
at least one processor configured to:
 control the communication port to communicate of the spoken natural language input received through the input port over the Internet to an automated data processing system (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including voice, vision, TV”, 0755, 0006); 
analyze the spoken natural language input to determine the at least one of the topic of interest and the query (e.g., “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question such as: "May I help you?"”, 0042, 0056, 0798, or see Horvitz/Nathen); 
generate a search request for communication to a database through the Internet based on the at least one of the topic of interest and the query (0042, 0056, 0798, or see Horvitz); 
receive at least one response from the database through the Internet comprising information selectively dependent on the generated search request (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input/output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; “personalized agent based systems have been developed for use in travel arrangements, email management, meeting scheduling, stock Internet, among others”, 0011);
receiving sponsored or advertising content related to the generated search request through the Internet (see Nathan); 
determine a context of the spoken natural language input based on at least prior spoken natural language inputs from the user, received as part of a conversation about the at least one of the topic (reads on e.g., a product) of interest to the user and the query (“when shopping online, customers themselves search for products and related information using an on-site directory or a general-purpose search engine”, 0007; “The expert agent, much like its human counterpart, learns about a customer's interaction style and preferences through observation and conversation. It then personalizes its services accordingly. For example, a sales agent might learn from observation that a first customer prefers to consider several alternative product choices before making a purchase”, 0046; "Would you like me to hold that for you?" "I would love to show you another product-name.", “Conversely, the customer may initiate a topic by requesting or particular types of assistance or commenting on a product or a desire”, 0042; and see Horvitz); 
select information from the at least one response in a context-sensitive manner (“The expert agent, much like its human counterpart, learns about a customer's interaction style and conversation. It then personalizes its services accordingly. For example, a sales agent might learn from observation that a first customer prefers to consider several alternative product choices before making a purchase”, 0046; "Would you like me to hold that for you?" "I would love to show you another product-name.", “Conversely, the customer may initiate a topic by requesting or particular types of assistance or commenting on a product or a desire”, 0042; (“The expert agent, much like its human counterpart, learns about a customer's interaction style and preferences through observation and conversation. It then personalizes its services accordingly. For example, a sales agent might learn from observation that a first customer prefers to consider several alternative product choices before making a purchase”, 0046; "Would you like me to hold that for you?" "I would love to show you another product-name.", “Conversely, the customer may initiate a topic by requesting or particular types of assistance or commenting on a product or a desire”, 0042; and see Horvitz); and 
Poltorak-205.2-2-formulate a context-appropriate interactive spoken natural language output, comprising the sponsored or advertising content and the selected information, as a response to the spoken natural language input (does not specify advertisement but makes recommendations, “The Coach interacts with the student in a recommends”, 0053; “Adaptive and personalized agent based systems have been developed for use in travel arrangements, email management, meeting scheduling, stock portfolio management, and gathering information from the Internet, among others. More recently, agent based systems that can learn from experience have been developed for use in educational and instructional”, 0011; see Horvitz and Nathan) and
at least one output port configured to present the context-appropriate interactive spoken natural language output, to the user (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041, 0077; 0184; 0505; “enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV”, 0755, 0006; “personalized agent based systems have been developed for use in travel arrangements, email management, meeting scheduling, stock portfolio management, and gathering information from the Internet, among others”, 0011),
wherein the input port and the at least one output port are controlled by the at least one processor to engage in an interactive natural language conversation with the user comprising (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041, 0077; 0184; 0505; “enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV”, 0755, 0006; “personalized agent based systems have been developed for use in travel arrangements, email management, meeting scheduling, stock portfolio management, and gathering information from the Internet, among others”, 0011) the at least one of 
the topic of interest to the user and the query (reads on e.g., a product or travel; “when shopping online, customers themselves search for products and related information using an on-site directory or a general-purpose search engine”, 0007), 
the selected information (“at various times in the interaction, the agent might initiate a topic by offering a comment or question such as: "May I help you?" "Are you finding everything you need?" "Would you like me to hold that for you?" "I would love to show you anotherproduct-name." "We have a new product-name that I think you would like”, 0042), and 
the received sponsored or advertising content related to the generated search request (user/customer may be asking a question about a product or travel, “expert agent, much like its human counterpart, learns about a customer's interaction style and preferences through observation and conversation. It then personalizes its services accordingly”, 0046, 0048, 0050; “The customizable expert agent can act as a sales agent or a course coach and may proactively initiate a conversation with the user at any time”, abstract; “at various times in the interaction, the agent might initiate a topic by offering a comment or question such as: "May I help you?" "Are you finding everything you need?" "Would you like me to hold that for you?" "I would love to show you anotherproduct-name." "We have a new product-name that I think you would like”, 0042).

Hayes-Roth fails to particularly call for 
receiving sponsored or advertising content related to the generated search request through the Internet 
Nathen teaches receiving sponsored or advertising content related to the generated search request through the Internet (“A recommender may generate tag clouds, cluster the language sources into neighborhoods, recommend social networking to individuals and businesses, and generate contextual advertising”, abstract, 0017;
Natural Language Analyzer 130, as will be seen, generates a wealth of data regarding conversations including the meaning, moods and responses to the language, or dialogue. Such data may be extremely valuable for the generation of highly targeted advertising, statistical information, marketing data”, 0071;
“The Recommender 1717 provides recommendations from the analyzed language to the Data Consumer 125. These recommendations may include highly relevant contextual advertising, statistical analysis, and improvement of the user's experience through user recommendations. For example, if the dialog is regarding music, the analyzed language could identify the user's preference of bands. These preferences may then be compared to statistical databases of similar user's preferences to provide music that is likely to be enjoyed by the user. Such "product recommendation" is not new by itself, however by intelligently and contextually analyzing a dialog the Autonomous Avatar Driver 150 may provide highly relevant, accurate and useful recommendations”, 0167;
“the Language Converter 221 may include image recognition in order to interpret body language, sign language and facial features for conversion into the native language”, 0079).


Hayes teaches performing queries when shopping online for products (0007, 0042), customizable expert agents can be particularly useful in providing computer-based training and coaching, can be capable of assisting eCommerce customers in a variety of electronic transactions and can operate over a computer network such as an intranet or the Internet (Hayes: abstract) and personalized agents can be based used in making travel arrangements (Hayes: 0011), and a customizable expert agent can act as a sales agent and may proactively initiate a conversation with the user at any time” (Hayes: abstract), 
Nathan teaches avatars incorporating a Natural Language Processor 190 may become highly specialized and sophisticated advertising media (Nathan: 0072), The Natural Language Analyzer 130 may be coupled to a Data Miner 120 and Natural Language Generator 140. The Natural Language Analyzer 130, as will be seen, generates a wealth of data regarding conversations including the meaning, moods and responses to the language, or dialogue. Such data may be extremely valuable for the generation of highly targeted advertising, statistical information, marketing data (Nathen: 0071), analyzing dialog and in return sending advertisement for music or bands over the Internet (Nathan: 0167),
and outputting interactive contextually-appropriate data, content and/or advertisements allows for ranking of the generated search results based on demographics and/or user profile/interests and allows for a user to search for travel data while being sent relevant advertisements.2. The user interface device of claim 1, wherein the spoken natural language output is presented according to an associated user mood, which is determined depending on at least one of the spoken natural language input, said at least one of the topic of interest and the query, and the determined context (“Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; “It is important to note that the present invention distinguishes from prior art systems and products that cannot communicate with humans in natural language. The present invention also distinguishes from prior art systems' and products that operate without intelligent computer-controlled characters having improvisational and proactive behaviors that reflect personality, mood, and other life-like qualities. A primary object of the present invention 
Nathan: “The Natural Language Analyzer 130 may be coupled to a Data Miner 120 and Natural Language Generator 140. The Natural Language Analyzer 130, as will be seen, generates a wealth of data regarding conversations including the meaning, moods and responses to the language, or dialogue. Such data may be extremely valuable for the generation of highly targeted advertising, statistical information, marketing data”, 0071).
3. The user interface device of claim 1, wherein the input port is “configured to” continuously receive audio and image information (reads on image or human or user, student or online shopper) to monitor surroundings for presence of an emergency (does not specify that any emergency occurs or what an emergency is an emergency can be a user having to sneeze, cough or any other action “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; “phones and personal digital assistant (PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural PDA, voice, vision, TV, robots, etc.”, 0755;
Nathan: “the Language Converter 221 may include image recognition in order to interpret body language, sign language and facial features for conversion into the native language”, 0079).4. The user interface device of claim 1, wherein the input port a portion of said at least one processor sufficient to process the spoken natural language input to selectively start up a communication over, the communication port, and said at least one audio output port are together implemented in a mobile communication device, and the audio input port receives the spoken natural language input from a microphone of the mobile communication device (communication is started on either end from user/student or online shopper or from agent, “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755;
“The Natural Language Analyzer 130 may be coupled to a Data Miner 120 and Natural Language Generator 140. The Natural Language Analyzer 130, as will be seen, generates a wealth of data regarding conversations including the meaning, moods and responses to the language, or dialogue. Such data may be extremely valuable for the generation of highly targeted advertising, statistical information, marketing data”, 0071;
“The Recommender 1717 provides recommendations from the analyzed language to the Data Consumer 125. These recommendations may include highly relevant contextual advertising, statistical analysis, and improvement of the user's experience through user recommendations. For example, if the dialog is regarding music, the analyzed language could identify the user's preference of bands. These preferences may then be compared to statistical databases of similar user's preferences to provide music that is likely to be enjoyed by the user. Such "product recommendation" is not new by itself, however by intelligently and contextually analyzing a dialog the Autonomous 
“the Language Converter 221 may include image recognition in order to interpret body language, sign language and facial features for conversion into the native language”, 0079). 5. The user interface device of claim 1, wherein said at least one processor is “configured to” respond to a request for establishment of an interactive speech communication channel in the spoken natural language input, to automatically initiate the interactive communication channel through the communication port (speech starts on either end from user/student online shopper or from agent, 0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).6. The user interface device of claim 1, further comprising a geolocation receiver for determining a geolocation of the user, and the at least one processor is “configured to” have at least one mode of operation (as opposed to actually having a mode of operation), in which the geolocation of the user interface device is communicated through the communication port and wherein the at least one response is dependent on the communicated geolocation (communicating over the internet involves various protocols such as TCP/IP which include location data in the packet headers and cell phones include gps locators, media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755;  "intelligent" or "smart" digital characters created and developed to interact on various levels with human users for a variety of purposes would be particularly beneficial to electronic sites, such as web sites on the Internet and various commercial electronic media including on -location electronic kiosks and automatic teller machines (ATM), and consumer electronic devices, such as phones and personal digital assistant (PDA).”, 0006; Horvitz: “geolocation receiver”, 0041).  It is obvious for internet/TCP/IP devices to know of the location of devices based on at least the country codes in the protocols and PDAs and/or mobile devices commonly comprise of 7. The user interface device of claim 1 further comprising a display, wherein a portion of said at least one automated processor proximate to the input port (relative term, reads on being in same country town) and the at least one output port is “configured to” control the display to produce an avatar which selectively corresponds to the response (“The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014-0015).
11. The user interface device of claim 1, wherein said at least one processor is configured to automatically generate a user profile of the user based on at least one prior interaction of the user (0046, 0048; “expert agent remembers what purchases the customer has made on a previous visit”, 0048; “profile data”, 0147, 0163, 0170-0176; “user profile databases”, 0179, 0181; “produce coaching content that is personalized to the particular situation and learning history of the Learner”, 0189; “The expert agent, much like its human counterpart, learns about a customer's interaction style and preferences through observation and conversation. It then personalizes its services accordingly. For example, a sales agent might learn from observation that a first customer prefers to consider several alternative product choices before making a purchase”,).12. The user interface device of claim 1, further a comprising a digital video receiver, and an image output port for driving an image display device proximate to the user with media from the digital video receiver (phones and mobiles have cameras built in, 0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; “phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755;
or Nathan: “the Language Converter 221 may include image recognition in order to interpret body language, sign language and facial features for conversion into the native language”, 0079).
17. The user interface device of claim 1, wherein the communication network comprises a wireless network (“The wireless network, or locally on a computer or a computer-enabled device. It has application-independent expertise and can be given application-specific expertise. It is capable of interacting with human users/learners/customers/trainees utilizing both types of expertise, much like a human expert agent”, 0004; “phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).18. The user interface device of claim 1, the communication network is a WiFi network (“The customizable expert agent can operate over a local or global computer network, over a wireless network, or locally on a computer or a computer-enabled device. It has application-independent expertise and can be given application-specific expertise. It is capable of interacting with human users/learners/customers/trainees utilizing both types of expertise, much like a human expert agent”, 0004).19. The user interface device of claim 1, wherein the spoken natural language input receives spoken language from a microphone within a device selected from the group consisting of a smartphone, a tablet, a laptop and a PDA (e.g., cameras in PDAs/phones or “The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014).21. A user interface method, comprising: 
receiving audio information comprising a spoken natural language input through a microphone of a user interface device of least one of a topic of interest to a user and a query by a user (user/online shopper may ask about a product to start a conversation, “The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input/output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; 0184; 0505; “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question”, 0042; “enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV”, 0755, 0006) 
communicating processed audio information representing the at least one of a topic of interest to a user and a query to a remotely located automated data processing system through the internet (0166-0167; “The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; using the Internet, “The customizable expert agent is particularly useful in providing computer-based training and coaching, and capable of assisting eCommerce customers in a variety of electronic transactions. The present invention operates over a computer network such as an intranet or the Internet utilizing client-server technologies”, abstract, 0006, 0011, 0166-0167, 0755;
“personalized agent based systems have been developed for use in travel arrangements, email management, meeting scheduling, stock portfolio management, and gathering information from the Internet, among others”, 0011; “present invention operates over a computer network such as an intranet or the Internet utilizing client-server technologies”, abstract, 0006, 0011, 0135, 0166-70041-0042, 0755); 
Automatically analyzing the communicated processed audio information at the remotely located automated data processing system to determine the at least one of the topic of interest and the query (e.g., “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question such as: "May I help you?"”, 0042, 0056, 0798, or see Horvitz/Nathen); 
Automatically generating a search request for a database outside of the remotely located (relative term) automated data processing system through the Internet based on the at least one of the topic of interest and the query (0042, 0056, 0798, or see Horvitz); 
receive at least one response from the database through the Internet comprising information selectively dependent on the generated search request (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input/output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; “personalized agent based systems have been developed for use in travel arrangements, email management, meeting scheduling, stock portfolio management, and gathering information from the Internet, among others”, 0011);
receiving sponsored or advertising content related to the generated search request through the Internet (see Nathan); 
determine a context of the spoken natural language input based on at least prior spoken natural language inputs from the user, received as part of a conversation about the at least one of the topic (reads on e.g., a product) of interest to the user and the query (“when shopping online, customers themselves search for products and related information using an on-site directory or a general-purpose search engine”, 0007; “The expert agent, much like its human counterpart, learns about a customer's interaction style and preferences through observation and conversation. It then personalizes its services accordingly. For example, a sales agent might learn from observation that a first customer prefers to consider several alternative product choices before making a purchase”, 0046; "Would you like me to hold that for you?" "I would love to show you another product-name.", “Conversely, the customer may initiate a topic by requesting or particular types of assistance or commenting on a product or a desire”, 0042; and see Horvitz); 
select information from the at least one response in a context-sensitive manner (“The expert agent, much like its human counterpart, learns about a customer's interaction style and preferences through observation and conversation. It then personalizes its services accordingly. For example, a sales topic by requesting or particular types of assistance or commenting on a product or a desire”, 0042; (“The expert agent, much like its human counterpart, learns about a customer's interaction style and preferences through observation and conversation. It then personalizes its services accordingly. For example, a sales agent might learn from observation that a first customer prefers to consider several alternative product choices before making a purchase”, 0046; "Would you like me to hold that for you?" "I would love to show you another product-name.", “Conversely, the customer may initiate a topic by requesting or particular types of assistance or commenting on a product or a desire”, 0042; and see Horvitz); and 
Poltorak-205.2-2-formulate a context-appropriate interactive spoken natural language output, from the selected information and the received sponsored or advertising content related to the generated search request (does not specify advertisement but makes recommendations, “The Coach interacts with the student in a mixed-initiative conversation and human-like manner. It tracks and evaluates an individual student's performance, provides recommends”, 0053; “Adaptive and personalized agent based systems have been developed for use in travel arrangements, email management, meeting scheduling, stock portfolio management, and gathering information from the Internet, among others. More recently, agent based systems that can learn from experience have been developed for use in educational and instructional”, 0011; see Horvitz and Nathan) and
at least one output port configured to present the context-appropriate interactive spoken natural language output, to the user (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041, 0077; 0184; 0505; “enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV”, 0755, 0006; “personalized agent based systems have been developed for use in travel arrangements, email management, meeting scheduling, stock portfolio management, and gathering information from the Internet, among others”, 0011), and
presenting the formulated context dependent interactive spoken natural language output to the user through a speaker of the user interface device (0014-0015, 0017, 0027, 0040-0041, 0505, natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755
(“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; “The user interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach or to enable certain types of learning objects in a particular application”, 0121, 0500, 0755).

Hayes-Roth fails to particularly call for 
receiving sponsored or advertising content related to the generated search request through the Internet 
receiving sponsored or advertising content related to the generated search request through the Internet (“A recommender may generate tag clouds, cluster the language sources into neighborhoods, recommend social networking to individuals and businesses, and generate contextual advertising”, abstract, 0017;
 “The Natural Language Analyzer 130 may be coupled to a Data Miner 120 and Natural Language Generator 140. The Natural Language Analyzer 130, as will be seen, generates a wealth of data regarding conversations including the meaning, moods and responses to the language, or dialogue. Such data may be extremely valuable for the generation of highly targeted advertising, statistical information, marketing data”, 0071;
“The Recommender 1717 provides recommendations from the analyzed language to the Data Consumer 125. These recommendations may include highly relevant contextual advertising, statistical analysis, and improvement of the user's experience through user recommendations. For example, if the dialog is regarding music, the analyzed language could identify the user's preference of bands. These preferences may then be compared to statistical databases of similar user's preferences to provide music that is likely to be enjoyed by the user. Such "product recommendation" is not new by itself, however by intelligently and contextually analyzing a dialog the Autonomous 
“the Language Converter 221 may include image recognition in order to interpret body language, sign language and facial features for conversion into the native language”, 0079).

It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and 
Hayes teaches performing queries when shopping online for products (0007, 0042), customizable expert agents can be particularly useful in providing computer-based training and coaching, can be capable of assisting eCommerce customers in a variety of electronic transactions and can operate over a computer network such as an intranet or the Internet (Hayes: abstract) and personalized agents can be based used in making travel arrangements (Hayes: 0011), and a customizable expert agent can act as a sales agent and may proactively initiate a conversation with the user at any time” (Hayes: abstract), 
Nathan teaches avatars incorporating a Natural Language Processor 190 may become highly specialized and sophisticated advertising media (Nathan: 0072), The Natural Language Analyzer 130 may be coupled to a Data Miner 120 and Natural Language Generator 140. The Natural Language Analyzer 130, as will be moods and responses to the language, or dialogue. Such data may be extremely valuable for the generation of highly targeted advertising, statistical information, marketing data (Nathen: 0071), analyzing dialog and in return sending advertisement for music or bands over the Internet (Nathan: 0167),
and outputting interactive contextually-appropriate data, content and/or advertisements allows for ranking of the generated search results based on demographics and/or user profile/interests and allows for a user to search for travel data while being sent relevant advertisements.22. The method of claim 21, further comprising generating the natural language response according to an user mood (e.g., cameras in PDAs/phones or “The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who might have occasion to interact with a virtual character”, 0006; “primary object of the present invention is to provide a human-like computer-based customizable expert agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014).23. The method of claim 21, further comprising presenting the natural language response according to an associated user mood, which is varied depending on at least one of the audio information input, said at least one of the topic of interest and the query, and the received response (e.g., cameras in PDAs/phones or “The customizable expert agents of the present invention, each with its distinctive personality, mood, manner 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who might have occasion to interact with a virtual character”, 0006; “primary object of the present invention is to provide a human-like computer-based customizable expert agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014).25. The method of claim 21, wherein the user interface device further comprises a display further comprising the display to present an avatar associated with the spoken natural language output, the avatar being animated depending on the received response from the database, and the determined context (“The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014).Nathan teaches avatars incorporating a Natural Language Processor 190 may become highly specialized and sophisticated advertising media (Nathan: 0072), The Natural Language Analyzer 130 may be coupled to a Data Miner 120 and Natural Language Generator 140. The Natural Language Analyzer 130, as will be seen, generates a wealth of data regarding conversations including the meaning, moods and responses to the language, or dialogue. Such data may be extremely valuable for the generation of highly targeted advertising, statistical information, marketing data (Nathen: 0071), analyzing dialog and in return sending advertisement for music or bands over the Internet (Nathan: 0167),
and outputting interactive contextually-appropriate data, content and/or advertisements allows for ranking of the generated search results based on demographics and/or user profile/interests and allows for a user to search for travel data while being sent relevant advertisements.26. The method of claim 21, further comprising automatically generating a user profile based on at least one prior user input or prior user action (0046, 0048; “expert agent remembers what purchases the customer has made on a previous visit”, 0048; “profile data”, 0147, 0163, 0170-0176; “user profile databases”, 0179, 0181; “produce coaching content that is personalized to the particular situation and learning history of the Learner”, 0189).
Claim Rejections - 35 USC § 103
Claims 9, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hayes-Roth (US 2003/0028498) and Nathan (US 2008/0221892), as set forth above in view of Tran (US 6, 070,140).
9. The user interface device of claim 1, wherein a portion of said at least one processor is configured to recognize speech, and the at least one processor is further configured to: process the oral command to selectively start up the user interface device from a low power consumption mode in which data from the input port is not communicated through the communication port, to a non-low power consumption mode in which data from the input port is communicated through the communication port; and Poltorak-205.2-4-shut down up the user interface device from a non-low power consumption mode in which data from the input port is communicated through the communication port to a low power consumption mode in which data from the input port is not communicated through the communication port. (0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755;
Tran teaches power consumption modes (“FIG. 2 discloses one aspect of the invention which wakes up the computer from its sleep mode when spoken to without requiring the CPU to continuously monitor the ADC output. As shown in FIG. 2, a wake-up logic 24 is connected to the output of microphone 10 to listen for commands being directed at the computer during the power-down periods. The wake-up logic 24 is further connected to the ADC 12 and the CPU 14 to provide wake-up commands to turn-on 
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor wherein Hayes-Nathan teaches starting conversation from online shopper or from salesman.  Adding a low power mode helps save battery power of the mobile/PDA.24. The method of claim 21, further comprising: receiving a user oral command when the user interface is in a first mode which is a power-saving low power consumption mode; responding to the user oral command without communication through the Internet, to enter a second mode which is not a power-saving low power consumption mode; receiving the spoken natural language input through the microphone of the user interface device and communicating the spoken natural language input over the Internet selectively when the user interface device is in the second mode; determining within the spoken natural language input, a user request for initiation of an interactive voice communication channel; automatically initiating the requested interactive voice communication channel; and returning the user interface device to the first mode. (e.g., cameras in PDAs/phones or “The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014-0015).
Tran teaches power saving modes (“FIG. 2 discloses one aspect of the invention which wakes up the computer from its sleep mode when spoken to without requiring the CPU to continuously monitor the ADC output. As shown in FIG. 2, a wake-up logic 24 is connected to the output of microphone 10 to listen for commands being directed at the computer during the power-down periods. The wake-up logic 24 is further connected to the ADC 12 and the CPU 14 to provide wake-up commands to turn-on the computer in the event a command is being directed at the computer.”, C4, L49-65; system includes a speech transducer for capturing speech; a low-energy consuming power-up indicator coupled to said speech transducer, said power-up indicator detecting speech directed at said speech transducer and asserting a wake-up signal to a powered-down processor; and a voice recognizer coupled to said speech transducer and said wake-up signal, said voice recognizer waking up from the power-down mode when said wake-up signal is asserted.", abstract; C5, L30-19).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10, 13-15, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hayes-Roth (US 20030028498), in view of Rapaport (US 2010/0205541).

8. The user interface of claim 1, wherein the database comprises a remote social networking service (“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering .
	However, Hayes-Roth fails to particularly call for the groups of students, employees, or shoppers to be social networks.
Rapaport teaches social networking (“invention relates generally to real time social networks and to production of on-topic search results including that of automatically producing matches between currently online people for instant engagement in real time with one another in forums such as chat rooms”. 0013, 0020, 0170).	It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and employee/student groups/networks are essentially social networks.  By adding networks more clearly defined as social networks students and employees can have a group of friends to consult with about topics.

10. The user interface device of claim 1, wherein said at least one processor is “configured to” capture spatial information about the user from at least one of an acoustic data input and an image data input (e.g., cameras in PDAs/phones or 0014-0015, 0017, 0027, 0040-0041, 0505, 0785; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006, 0015, 0184
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, 0505; 
0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).
Rapaport teaches capture spatial information about the user (“one or more of a user's current area of focus (CFi), current mood (Cm) and current voting intent (CVi) are automatically 
It is obvious to combine the references at time of filing because they are in the same field of endeavor and the combined invention can be used for capturing user’s gestures or expressions or advertising music or products to a shopper.

13. The user interface device of claim 1, wherein said at least one processor is further configured to receive an audio stream from the communication network representing at least one of music and a talk show, and to present said at least one of music and a talk show through the audio output port controlled according to the natural language input received through the input port (“The ICA is an artificial intelligence engine driving individualized and dynamic feedback with synchronized video and graphics used to simulate real-world environment and interactions. This feedback is received and displayed through 
0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).
Rapaport teaches at least one of music and talk show (“In other words, the present disclosure contemplates situations where two or more separated users are watching a same live broadcast of a television show (analog or digital), or are almost concurrently watching a same YouTube.TM. or other online video stream, or are concurrently viewing a pre-recorded show from their personal recording devices (e.g., TiVO.TM.) or are listening to a same radio show, and so forth, and where the identity of the content can be automatically determined by machine means and preferably where the degree of user video conferences and the like”, 0026; “one or more of a user's current area of focus (CFi), current mood (Cm) and current voting intent (CVi) are automatically inferred at least from biometric data obtained in real time from the local user, but could additionally be inferred from other information combined with the biometric data such as time of day and surrounding environment (e.g., type of background music, its volume, its beat, etc.). The utilized biometric data may be obtained from visual scanning of the user's face (e.g., detecting grimaces, eyebrow lifts, or other facial expressions)”, 0038).
	It is obvious to combine the references at time of filing because they are in the same field of endeavor and including music or talk show data can be query result data (Hayes-Roth: general-purpose search engine, search for answers and help using 

14. The user interface device of claim 1, further comprising at least one camera, wherein a first portion (not further defined, reads on separate lines of code, does not specify different physical parts of a processor) said at least one processor is further configured to control acquisition of at least one image through said at least one camera and to communicate the at least image through the communication port to a second portion of the at least one processor (e.g., cameras in PDAs/phones or “The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who might have occasion to interact with a virtual character”, 0006; “primary object of the present invention is to provide a human-like computer-based customizable expert agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014; 
Rapaport: “one or more of a user's current area of focus (CFi), current mood (Cm) and current voting intent (CVi) are automatically inferred at least from biometric data obtained in real time from the local user, but could additionally be inferred from other information combined with the biometric data such as time of day and surrounding environment (e.g., type of background music, its volume, its beat, etc.). The utilized biometric data may be obtained from visual scanning of the user's face (e.g., detecting grimaces, eyebrow lifts, or other facial expressions)”, 0038).It is obvious to combine the references at time of filing search engine, search for answers and help using on-site frequently asked questions (FAQ) listings, 0007, 0017, 0042). 

15. The user interface device of claim 1, wherein contextually appropriate interactive the natural language output is generated by a stacked neural network (0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).
	However, Hayes-Roth fails to particularly call for using neural network with layers/stacked neural networks.
Rapaport teaches using neural network with layers/stacked neural networks. “a neural network adaptive model or the like includes neural network adaptive models and/or statistical models are used to adaptively alter knowledge base rule sets for individual users where the knowledge base rule sets dictate how various pieces of information will be combined and processed.”, 0067).
	It is obvious to combine the references at time of filing because they are in the same field of endeavor and the examiner takes official notice that neural networks comprising e.g., an input, hidden and output layer can be referred to as stacked neural networks.  Using them can assist in performing search queries.

20. The user interface device of claim 1, wherein the database in an Internet search engine, and the selected information comprises an advertisement (e.g., cameras in PDAs/phones or wireless network, or locally on a computer or a computer-enabled device. It has application-independent expertise and can be given application-specific expertise. It is capable of interacting with human users/learners/customers/trainees utilizing both types of expertise, much like a human expert agent”, 0004; 
“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755; Horvitz: “When used in a WAN networking environment, the computer 1112 typically includes a modem 1168, or is connected to a communications”, 0092).
The combination of Hayes and Horvitz fails to particularly advertisements.
Rapaport teaches “the targeted advertisement server 151c may control the filters used in pull requests 207a that are sent by the cloud 150 to different ones of the users. Accordingly, the targeted advertisement server 151c may control the rate at which different kinds of users that are of interest to the advertisement sponsors are invited to different chat rooms, perhaps inviting users who are considered to be premium potential customers to premium chat rooms while sending other users to chat rooms that are not as well supported by the advertisement sponsors”, 0150.
	It is obvious to combine the references at time of filing because they are in the same field of endeavor because searching for answers to questions commonly results in a server providing advertisements as one form of result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DAVID R VINCENT/Primary Examiner, Art Unit 2123